*206Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Leroy Darity appeals the district court’s order denying relief on his “Motion to Correct Clerical Error.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Darity, No. 1:95-cr-00132-MR-1 (W.D.N.C. Dec. 5, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.